July 30, 2007 Mr. Kevin Woody Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re:Acceleration Request for Registration Statement No. 333-142875 of Form S-1 Dear Mr. Kevin Woody: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Genpact Limited (the “Company”) hereby requests that the above-referenced Registration Statement on FormS-1 be declared effective at 4:00P.M., Eastern Time, on Wednesday, August 1, 2007, or as soon thereafter as is practicable. In connection with the foregoing request, the Company acknowledges that (i)should the Securities and Exchange Commission (the“Commission”) or the staff of the Commission (the“Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii)the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the accuracy and adequacy of the disclosure in the filing; and (iii)the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. As soon as the above-referenced Registration Statement is declared effective, please call Michael Clayton of Cravath, Swaine & Moore LLP at (212)474-1754 and send written confirmation to the agent of service and other addressees listed on the cover page of the Registration Statement. GENPACT LIMITED Registered Office Canon’s Court 22 Victoria Street, Hamilton HM Bermuda Very truly yours, Genpact Limited By: /s/ Victor Guaglianone Name:Victor Guaglianone Title:General Counsel
